IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


KENNETH JON PINER,                         : No. 69 WM 2017
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BLAIR COUNTY COMMON PLEAS                  :
COURT,                                     :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.             See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is

not permissible).

      The Prothonotary is DIRECTED to forward the filings to counsel of record.